Appellant was convicted of horse theft, and his punishment fixed at confinement in the penitentiary for a term of five years. *Page 486 
The charge of the court properly presents all the issues raised by the evidence, and there is no necessity of reviewing it in detail.
Appellant also insists on the misconduct of the jury as ground for reversal, which is presented by affidavits pro and con. The court has passed upon the controverted facts, and resolved the same against appellant. We do not feel authorized to disturb the finding of the court. Furthermore, the misconduct consisted merely of immaterial matters dehors the facts, and this was after the verdict of the jury had been agreed upon, though before reduced to writing. This was an issue properly presented by the facts to the court, and he has resolved the matter against appellant. We are not disposed to grant appellant a new trial on this account.
There is no error in the record, and the judgment is affirmed.
Affirmed.